Citation Nr: 1721260	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for the Veteran's service-connected persistent depressive disorder (formerly dysthymic disorder) effective January 15, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served from February 1982 to July 1982, from February 1986 to January 1987, and from February 1987 to March 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the United States Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, increased the evaluation of dysthymic disorder (claimed as depression and fatigue) from 30 percent disabling to 50 percent disabling effective January 15, 2010.  04/22/2010 VBMS entry, Rating Decision - Narrative, at 1.The Veteran timely appealed the decision.  06/01/2010 VBMS entry, Correspondence, at 1 [hereinafter Notice of Disagreement].

In a March 2011 rating decision, the RO, in pertinent part, increased the evaluation of dysthymic disorder (claimed as depression and fatigue) from 50 percent disabling to 70 percent disabling effective January 15, 2010.  02/18/2011 VBMS entry, Rating Decision - Narrative, at 1.

The Board previously considered the claim in August 2014 and May 2016, on which occasions it was remanded for additional development.  The Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (per curiam); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, 
287 F.3d 1377 (2002).

The service-connected disability has been recharacterized from dysthymic disorder to persistent depressive disorder based on VA examinations in January 2015 and March 2016, which reflected diagnoses of persistent depressive disorder.  The VA examiners explained that dysthymic disorder under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 4th ed.) (1994) (DSM-IV) is now labeled as persistent depressive disorder under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Am. Psychiatric Ass'n 5th ed.) (2013) (DSM-5).  See 03/31/2016 VBMS entry, C&P Examination, at 6 [hereinafter Mar. 2016 VA Examination]; 01/14/2015 VBMS entry, VA Examination, at 1 [hereinafter Jan. 2015 VA Examination].


FINDING OF FACT

The competent and probative evidence shows that from January 15, 2010, the Veteran's persistent depressive disorder (formerly dysthymic disorder) symptoms most closely approximated occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for schedular rating in excess of 70 percent for persistent depressive disorder (formerly dysthymic disorder) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9433 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that she is entitled to a disability rating in excess of 
70 percent for her service-connected persistent depressive disorder (formerly dysthymic disorder).  After reviewing the pertinent medical and lay evidence of record, the Board finds a rating in excess of 70 percent is not warranted.  The reasons for this decision follow.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In March 2011, the RO sent a letter to the Veteran providing notice that satisfied the requirements of the VCAA.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All available, pertinent, identified medical records have been obtained and considered.  In May 2016, VA mailed out a letter to the Veteran requesting that she complete the VA Form(s) 21-4142, which is necessary for VA to attempt to obtain the Veteran's treatment records from the Pinnacle Physicians Group or any private treatment records that may help support the Veteran's claim.  VA has not received completed VA Form(s) 21-4142 in response to the May 2016 letter.

Moreover, VA provided examinations and medical opinions for the Veteran's persistent depressive disorder in January 2010, April 2011, January 2015, and March 2016.  See Mar. 2016 VA Examination; Jan. 2015 VA Examination; 04/25/2011 VBMS entry, VA Examination [hereinafter Apr. 2011 VA Examination]; 01/15/2010 VBMS entry, VA Examination [hereinafter Jan. 2010 VA Examination].

The VA examiners were thorough, recorded subjective symptoms and objective findings, and addressed the rating criteria.  The Board finds that the examinations are adequate and further notes that its decisions are based on the entirety of the evidence, not on single examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.

II.  Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as her statements are detailed and consistent.

Psychiatric disabilities are rated based on the General Rating Formula for Mental Disorders codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may only qualify for a given disability rating under [38 C.F.R.] § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013); accord 38 C.F.R. § 4.126(a).  

The Court has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that the presence of "all, most, or even some of the enumerated symptoms" is not required to support a disability rating.  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435, 2017 WL 1131190, at *9 (U.S. Vet. App. Mar. 27, 2017).

In this regard, VA must consider all symptoms of a claimant's disabilities that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and DSM-5.  See Mauerhan, 16 Vet. App. at 442-43 ("If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.").

Under the General Rating Formula for Mental Disorders, the occupational and social impairment for a 70 percent schedular rating is contemplated as

[o]ccupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The occupational and social impairment for a 100 percent schedular rating is contemplated as

[t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130 (DC 9433).

In its April 2010 and March 2011 rating decisions, the RO increased the rating of the Veteran's service-connected persistent depressive disorder from 30 to 50 percent and from 50 to 70 percent, respectively, both effective January 15, 2010.  That effective date was based on the date of the VA examination that showed a definite worsening of the Veteran's persistent depressive disorder symptoms.  The date of this examination was also used by the RO as the date of claim for increased compensation.  See 38 C.F.R. § 3.157(b) (stating that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen); removed by 79 Fed. Reg. 57,660 (Sept. 25, 2014); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (stating that § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability").

After reviewing the pertinent medical and lay evidence, the Board finds that the Veteran's persistent depressive disorder symptoms do not more nearly approximate the 100 percent schedular rating criteria, from January 15, 2010.  38 C.F.R. § 4.130.  The Board finds that the evidence does not reflect symptoms of the severity, duration, or frequency as to cause total impairment from January 15, 2010, as explained below.

VA examiners in April 2011, January 2015, and March 2016 all found the Veteran to be properly groomed, have adequate hygiene, or both.  Mar. 2016 VA Examination, at 5; Jan. 2015 VA Examination, at 5; Apr. 2011 VA Examination, at 2-3.  She has also been able to take care of herself.  Apr. 2011 VA Examination, at 3.  Her VA psychologist, whom she had been seeing regularly from 2013 to 2016, has consistently indicated the Veteran's proper appearance and that she is able to take care of herself.  See generally 05/12/2016 VBMS entry, CAPRI [hereinafter CAPRI].

The Veteran has been in her second marriage for at least ten years, and had been raising children.  See Mar. 2016 VA Examination, at 4; Jan. 2015 VA Examination, at 3.  Overall, she has indicated a healthy relationship with her immediate family.  See CAPRI, at 23-24, 92, 203 (reporting positive family interactions, a good relationship with husband and children, and an enjoyable Christmas with the family); Apr. 2011 VA Examination, at 2 (acknowledging a good, close relationship with her husband); Jan. 2010 VA Examination, at 3 (noting a good relationship with her husband and son; social activities primarily center around spending time with her family).  She has also had positive interactions with siblings and extended family members.  See CAPRI, at 53 (indicated enjoying her time with her brother); Jan. 2010 VA Examination, at 3 (remarking that she has a good relationship with her sister and some extended family members).  Moreover, she cares for her grandson and her elderly father-in-law.  CAPRI, at 54; Jan. 2015 VA Examination, at 3.

Although the Veteran has reported not seeing her friends and some social isolation, Apr. 2011 VA Examination, at 2-3, she has also indicated a general ability to interact with others in a socially acceptable manner, Mar. 2016 VA Examination, at 4.  For example, she regularly attends church.  CAPRI, at 23, 54; accord Jan. 2015 VA Examination, at 3.  She is a member of a school board and has traveled out of her home state.  See CAPRI, at 53, 122.

The Veteran has presented to VA examiners and to her VA psychologist as having normal, fluent speech that is within normal limits.  See, e.g., CAPRI, at 24, 45, 
51-55; Mar. 2016 VA Examination, at 5; Apr. 2011 VA Examination, at 2-3; Jan. 2010 VA Examination, at 3-4.  Moreover, VA examiners noted that she was oriented in all spheres.  See Mar. 2016 VA Examination, at 5; Jan. 2015 VA Examination, at 5; Jan. 2010 VA Examination, at 4.  Her thought process, insight, reasoning, and judgment have consistently been found to be adequate.  See, e.g., CAPRI, at 45, 51-55, Jan. 2015 VA Examination, at 5; Apr. 2011 VA Examination, at 2-3; Jan. 2010 VA Examination, at 4.

As the Board has acknowledged in its August 2014 decision, the medical evidence indicates that the Veteran cannot maintain any type of employment due to her service-connected persistent depressive disorder (formerly dysthymic disorder).  However, the evidence indicates that the Veteran can maintain at least one relationship and does not have total social impairment.  Based on her ability to care for her personal appearance, maintain a marriage, positively interact with her immediate and extended family, engage in activities with her church and school board, exhibit normal speech and orientation, and reflect adequate judgment, the Board finds that the evidence weighs against the assignment of a 100 percent schedular rating for the Veteran's persistent depressive disorder.  See 38 C.F.R. § 4.130, DC 9433.

The Board acknowledges the Veteran's June 2010 statement indicating how her dysthymic disorder (claimed as depression and fatigue) has affected her social relationships.  See Notice of Disagreement, supra.  The Veteran reported that she would feel frustrated when gets confused with her husband.  She has had little motivation to get out of her bed or shower when she was not working.  She has avoided speaking with people or has spoken irritably with them.  She did not wish to attend some family reunions.  Nevertheless, none of the symptoms the Veteran had described in her June 2010 statement are of the severity and frequency that imply total social impairment, at this time in 2010 or later in the period on appeal.  When reviewing her single June 2010 statement and comparing it with her numerous reports to VA examiners and VA psychologist from 2010 to 2016, the Board finds the latter set of reports by the Veteran to her treating VA psychologist to be more probative and carry much weight as they were made in the course of seeking care for her service-connected psychiatric disorder.

The Board also notes that at the January 2010 and April 2011 VA examinations, the Veteran's global assessment of functioning (GAF) scores were 45 and 42, respectively.  Apr. 2011 VA Examination, at 3; Jan. 2010 VA Examination, at 4.  These scores fall under the GAF score range signifying serious symptoms or any serious impairment in social, occupational, or school functioning.  This evidence is probative and is not inconsistent with the Board's finding that the Veteran exhibits with deficiencies in most areas, to include work, as described in the General Rating Forumula for Mental Disorders.  

After reviewing the relevant medical and lay evidence of record, the Board finds that the evidence more nearly approximates the current 70 percent evaluation for persistent depressive disorder from January 15, 2010 per 38 C.F.R. § 4.130, 
DC 9433.  The Board finds that the Veteran's occupational and social impairment with deficiencies in most areas most nearly approximate the disability picture throughout the period on appeal, so an evaluation of 70 percent is warranted and staged ratings are not necessary.  As such, the Board finds that the preponderance of the evidence weighs against a higher rating for her service-connected psychiatric disorder.

	

ORDER

A disability rating in excess of 70 percent for the Veteran's service-connected persistent depressive disorder (formerly dysthymic disorder) is denied.



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


